 Case 19-41485         Doc 407       Filed 08/19/21 Entered 08/19/21 11:07:37                 Desc Main
                                      Document     Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS (WORCESTER)

IN RE:                                                            Case No. 19-41485-CJP
                                                                  Chapter 7
Kevin Taing,
Debtor

                                 NOTICE OF APPEARANCE AND
                               REQUEST FOR SERVICE OF PAPERS

         You are hereby given notice that Harmon Law Offices, P.C. appears for Specialized Loan

Servicing LLC to represent its interests in this matter. You are requested to serve a copy of each notice of

any proceeding, hearing and/or report in this matter, including, but not limited to notices required by

Bankruptcy Rule 2002 (g) and the Local Rules of Bankruptcy Procedure, upon the undersigned at the

address indicated below.



                                                    Respectfully submitted,
                                                    Specialized Loan Servicing LLC,
                                                    By its Attorney

                                                    /s/ Joseph Dolben
                                                    Joseph Dolben
                                                    BBO# 673113
                                                    Harmon Law Offices, P.C.
                                                    PO Box 610389
                                                    Newton Highlands, MA 02461
                                                    (617)558-0500
                                                    mabk@harmonlaw.com

Dated: August 19, 2021
 Case 19-41485         Doc 407       Filed 08/19/21 Entered 08/19/21 11:07:37                  Desc Main
                                      Document     Page 2 of 2




                             UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS (WORCESTER)

IN RE:                                                            Case No. 19-41485-CJP
                                                                  Chapter 7
Kevin Taing,
Debtor

                                      CERTIFICATE OF SERVICE

         I, Joseph Dolben, state that on August 19, 2021, I electronically filed the foregoing document with
the United States Bankruptcy Court for the District of Massachusetts on behalf of Specialized Loan
Servicing LLC using the CM/ECF System. I served the foregoing document on the following CM/ECF
participants:

Kate E. Nicholson
Joseph H. Baldiga
Richard King

I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed with the
Court on the following non CM/ECF participants:

Kevin Taing
W113942 Boston Pre-Release Center
430 Canterbury St.
Roslindale, MA 02123




                                                    Respectfully submitted,
                                                    Specialized Loan Servicing LLC,
                                                    By its Attorney

                                                    /s/ Joseph Dolben
                                                    Joseph Dolben
                                                    BBO# 673113
                                                    Harmon Law Offices, P.C.
                                                    PO Box 610389
                                                    Newton Highlands, MA 02461
                                                    (617)558-0500
                                                    mabk@harmonlaw.com

Dated: August 19, 2021
